Citation Nr: 1235085	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  04-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder. 

2. Entitlement to service connection for migraine headaches. 

3. Entitlement to service connection for a disability manifested by muscle spasms.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to October 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO). 

In June 2007, the Veteran testified before the Board at hearing at the RO.  A transcript of this hearing has been associated with the claims file.  Although the Veteran has been notified that the Veterans Law Judge who conducted his Travel Board hearing is no longer employed at the Board, he indicated that he did not desire another hearing in correspondence dated in July 2012.  

By a November 2011 decision, the Board denied the issues of entitlement to service connection for migraine headaches and a disability manifested by muscle spasms.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Based on a May 2012 Joint Motion for Remand (Joint Motion), the Court remanded the appeal in May 2012 for additional development and consideration.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


ORDER TO VACATE

By a November 28, 2011, decision, the Board denied entitlement to service connection for a migraine headaches and a disability manifested by muscle spasms.  The Veteran appealed the Board's decision to the Court.  Based on a May 2012 Joint Motion, the Court remanded the case to the Board for additional development and consideration in compliance with the Joint Motion. 

An appellate decision may be vacated upon request of the Veteran, his or her representative, or on the Board's own motion when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2011).  Here, the Court remanded the Board's November 2011 decision for further development and consideration, in compliance with a Joint Motion.  Accordingly, the November 28, 2011, that part of the Board decision which denied service connection for migraine headaches and a disability manifested by muscle spasms must be vacated, and a new decision regarding those issues will be entered as if the November 2011 Board decision addressing those issues had never been issued.


REMAND

For the reasons set forth in the May 2012 Joint Motion, the Veteran's claims for entitlement to service connection for migraine headaches and a disability manifested by muscle spasms must be remanded for additional development.  Specifically, the Joint Motion indicated that the Veteran's claims file, including his service treatment records, was apparently lost at some point subsequent to May 1984, when the National Personnel Records Center sent all of the Veteran's service treatment records to the VA.  Although the Joint Motion noted that several attempts were made to locate the Veteran's missing service treatment records, to include seeking records from multiple Army hospitals as well as from the Defense Personnel Records Information Retrieval System, it emphasized that the Veteran was never advised to submit alternative forms of evidence in support of his claims.  See Moore v. Derwinski, 1 Vet. App. 401 (1991) (finding a heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative records); see also Washington v. Nicholson, 19 Vet. App. 362, 370 (2005) (holding that where a Veteran's service treatment records are unavailable, VA has a duty to advise the claimant that he may corroborate his assertions with alternative forms of evidence and assist him in obtaining such evidence).

Here, the Joint Motion noted that the Veteran alleged that he frequently missed unit activities due to the disabilities for which he now seeks service connection, and that he was placed on profile on more than one occasion due to those disabilities.  Therefore, inasmuch as alternative forms of evidence, such as morning reports or buddy statements, could potentially yield evidence that corroborates these allegations, such evidence is potentially relevant and the Board should have made reasonable efforts to advise the Veteran that he could submit such evidence.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be informed of alternative sources for obtaining evidence to support his claim, to include VA military files, morning reports, statements from service medical personnel, buddy statements, employment physical examination reports, medical evidence from civilian/private medical providers by whom the Veteran was treated, pharmacy prescription records, etc.  All attempts to locate and secure these records must be documented in the claims file.  If, after all appropriate actions to locate and secure said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


